Filed by National Penn Bancshares, Inc. pursuant to Rule 425 under the Securities Act of 1933, as amended and deemed filed pursuant to Rule 14a-12 under the Securities and Exchange Act of 1934, as amended Subject Company: KNBT Bancorp, Inc. Filer’s Commission File No.: 000-22537-01 NATIONAL PENN and KNBT MERGER INVESTOR PRESENTATION September 7, 2007 at 10:00 A.M. Mike Reinhard:Good morning and welcome to National Penn Bancshares, Inc.'s Special Webcast to discuss its merger with KNBT Bancorp.We’re glad that you are able to join us. Questions will be accepted during the conference call via email. Please use the email button located on the conference call screen to ask your question. Due to time constraints, we may not be able to respond to all of your emails. During this presentation, we will be referring to various slides.The presentation and slides will be available on our Web site as well as filed with the Securities and Exchange Commission following our Webcast. [SLIDE 2] This presentation contains forward-looking information that is intended to be covered by the safe harbor for forward-looking statements provided by the Private Securities Litigation Reform Act of 1995.Many of these factors are listed on the slide on your screen.I’ll give you a moment to review slide 2.(PAUSE) [SLIDE 3] Additional information about National Penn and KNBT and where you may find it is identified on the slide on your screen.I will give you a moment to review the information on slide 3. (PAUSE) - 1 - I will now turn today's presentation over to Glenn E. Moyer, President and Chief Executive Officer of National Penn Bancshares. Glenn Moyer:Thank you Mike. Good morning everyone. The purpose of our call is to discuss National Penn Bancshares' announcement this morning of our definitive merger agreement with KNBT Bancorp of Bethlehem, Pennsylvania. Joining me on our call today is Scott Fainor, President and Chief Executive Officer of KNBT Bancorp and Mike Reinhard, Group Executive Vice President and CFO of National Penn Bancshares. I’ll be joined by Scott in providing an overview of the strategic rationale for the merger, our resulting market position as well as our plans for integrating the two companies. I’ll then turn it over to Mike who will cover the financial aspects of the transaction.Scott and I will then be available to take any questions you may have submitted via email. Let’s start by turning to Slide 4 which provides some of the highlights of this combination. [SLIDE 4] Scott and I are delighted to be able to share the news of our merger agreement with you this morning. We are quite excited and share a high level of enthusiasm for the opportunities and benefits created by this combination. Wedon’t need to tell anyone on this call of the challenges facing our industry today.These industry pressures have created a mandate for the leadership of banking companies such as ourselves to take decisive action that results in a more efficient, more profitable, more customer focused organization. Many of you have heard me speak for some time of the advantages of a transformative transaction such as this one and how this alternative should be an item of discussion in most bank board rooms. It has been in ours. Our combination with KNBT embodies some of the very best of the advantages thatwe envisioned that come with a transformative transaction. - 2 - The new company will own leadership positions in some of our most important markets in eastern Pennsylvania. The next point you see is on management. In challenging times, one key source of differentiation is depth and quality of management. As Scott and I look at our new leadership team, we firmly believe that we possess a depth and quality of management found only in much larger organizations. One of the top priorities of our new management team will be the successful integration of our two companies. Although large in size, we view this as a relatively low risk integration effort. Most, if not all, of both companies’ key managers are graduates of prior successful conversion efforts. The cost savings are well defined, readily achievable, and no heroic assumptions were used to get to any specific number. Both teams have demonstrated an ability to keep their eye on the customer during conversions such as this. Lastly, we believe that the financial benefits of this merger are compelling to both sets of shareholders. The transaction is expected to be accretive to both earnings per share and tangible book value in 2008. We plan to spend more time with you this morning in each of these areas. But first let me turn it over to Scott who will provide you with some background on KNBT. Scott. [SLIDE 5] Scott Fainor. Thank you Glenn. Good morning everyone. Like Glenn, I’m delighted to be here this morning to share the news of this important and exciting transaction for National Penn and KNBT. For those of you who are not as familiar with KNBT, let me provide you with some background. - 3 - As shown on Slide 5, KNBT is headquartered in Bethlehem, PA. We are a $2.9 billion organization with 56 community offices and 825 employees serving Lehigh, Northampton, Carbon, Luzerne, Schuylkill and Monroe counties. Our company has been in existence for over 80 years. A major milestone in our history was the 2003 mutual-to-stock conversion coincident with the merger of Keystone Savings Bank and First Colonial Group and its Nazareth National Bank subsidiary. I have served as President and CEO at KNBT Bancorp since the time of that merger. We are now the largest banking company based in the Lehigh Valley. Our organization prides itself on its commitment to world class community banking.One of the things that attracted us to National Penn was a similarity in operating philosophies and a shared unwavering focus on the customer. We view the combination with National Penn as the next logical step in the growth and development of the KNBT franchise. I’d now like to turn it back to Glenn who will review the basic terms of the merger. Glenn. [SLIDE 6] Glenn Moyer. Slide 6 summarizes some of the terms of the transaction. The new company will be named National Penn Bancshares and National Penn Bank although we will continue to use the KNBT name in the six counties currently served by KNBT. The headquarters will be based in Boyertown. As you probably saw in our release this morning, I will serve as President and Chief Executive Officer of National Penn Bancshares and Chairman of National Penn Bank. Scott Fainor will join us as Senior Executive Vice President and Chief Operating Officer of National Penn Bancshares and President and Chief Executive Officer of National Penn Bank. The new board will consist of 15 directors – 10 from National Penn and 5 from KNBT. - 4 - In terms of transaction structure, this will be a 100% stock transaction at a one-for-one exchange ratio, which will be adjusted to 1.03 following a 3% stock dividend to be paid by National Penn on September 28. The new company will have an initial dividend of 16.75 cents per share which was the most recent National Penn per share dividend. Mutual due diligence was completed this past week. Next slide please. [SLIDE 7] Cost savings are estimated at $26.2 million, approximately 32% of KNBT’s expense base and approximately 12.1% of the combined company’s cost base. We’ll review the details of these items with you a bit later. We see meaningful revenue synergies as part of this transaction but have not factored these benefits into any of the financial analyses you will see shortly. The transaction is subject to customary regulatory approvals and will be subject to the approval of both KNBT and National Penn shareholders. We anticipate closing for late in the first quarter of 2008. Next slide please. - 5 - [SLIDE 8] Slide 8 shows the geographic coverage of our new franchise. As you can see, this transaction moves National Penn strongly into the Lehigh Valley and, outside of State College on a football Saturday, the third-largest MSA in Pennsylvania. The transaction also moves us into some areas of northern Pennsylvania that may be more modestly growing but are an excellent source of lower cost deposits. Next slide please. [SLIDE 9] As shown here, the combined organization will rank 9th in Pennsylvania in terms of statewide deposits. [SLIDE 10] Slide 10 shows that as a result of this transaction, National Penn will become the 5th largest banking company, measured by total assets, headquartered in Pennsylvania. [SLIDE 11] On the next slide we see National Penn’s resulting market position in a number of very important markets for us. We’ll become the number one player in Northampton county and own the number 2 position in Berks and Lehigh Counties.
